COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-15-00074-CV


IN RE SAMSON LOYNACHAN                                                    RELATOR




                                      ----------

                            ORIGINAL PROCEEDING
                           TRIAL COURT NO. 1233936R

                                      ----------

                  MEMORANDUM OPINION1 AND ORDER

                                      ----------

      Relator filed a petition for writ of mandamus asking this court to compel the

trial court to rule on his motion for temporary transfer of appellate record.

Because the trial court has ruled on Relator’s motion on December 8, 2014, and

December 15, 2014, this court is of the opinion that relief should be denied.

Accordingly, Relator’s petition for writ of mandamus is denied as moot.

      Relator’s motion to suspend rule 52.3(k)(1)(A) is denied as moot as well.


      1
          See Tex. R. App. P. 47.4.
      The clerk of the trial court provided this court with copies of the December

8, 2014 and December 15, 2014 orders. The clerk of this court is instructed to

send copies of those orders to Relator along with this opinion.

                                                   PER CURIAM

PANEL: GARDNER, J.; LIVINGSTON, C.J.; and MEIER, J.

DELIVERED: March 19, 2015




                                    2